DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
In regards to claim1, applicant argues that Funagi fails to disclose or suggest at least “monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, control the recording unit to perform recording end processing on the image data of the subject that has already been recorded,” as recited by claim 1.
In response:  Funagi describes that the abnormality determination unit analyze the video image (image data of a subject) to detect abnormality from the analysis ([0032], [0041]). Funagi ([0041], [0065]) further describes that the recording apparatus controls the start or end of recording according to the notification from the abnormality detection unit (control the recording unit to perform recording end processing on the image data of the subject that has already been recorded).Based on dictionary meaning, “subject” could be a person or a thing present in the captured video/image.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 4, 7-10, 13-16, 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed  by Funagi US 2016/0372157.

Regarding claim1, Funagi discloses a server comprising: a recording unit(see fig. 1, 5  recording apparatus 107); and a controller configured to receive image data of a subject from a camera, control the recording unit to record the image data of the subject that is received from the camera([0040],  fig. 5 , recording control unit 504), monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal([0031-0032], [0041],  abnormality determination unit 302 analyze the video image captured by the camera 102 to detect the abnormality from the analysis result)and responsive to determining that the image data of the subject that is received from the camera is abnormal, control the recording unit to perform recording end processing on the image data of the subject that has already been recorded ([0031-0032], [0041], [0065],the recording apparatus controls the start or end of recording according to the notification about occurrence of abnormality  from the abnormality detection unit).

Regarding claim2, Funagi discloses the server according to claim 1, wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to detect whether the image data of the subject is received within a predetermined period of time, and determine that the image data of the subject is abnormal when the image data of the subject is not received within the predetermined period of time([0041], processing unit determines  to end recording trigger when laps of predetermined time from the specific event detected through image analysis, the control unit ends recording of the captured video image).

Regarding claim3, Funagi discloses the server according to claim 1, wherein the controller is further configured to receive information indicative of an operation state of the camera, and wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to determine whether the information indicative of the operation state of the camera is indicative of a recording operation by the camera, and determine that the image data of the subject is abnormal when the information indicative of the operation state of the camera is not indicative of the recording operation by the camera([0041], processing unit determines  to end recording trigger, the control unit ends recording of the captured video image).

([0032], abnormality determination unit  detects  change in power supply state, change in ambient brightness, temperature as abnormality), and wherein, to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal, the controller is further configured to determine that the image data of the subject is abnormal when the error information is received from the camera([0041],  determining recording-end trigger based on notification of abnormal ending).

Claims 7, 13, 19 are rejected for similar reason as described in claim1 above. 
Claims 8, 14 are rejected for similar reason as described in claim2 above.
Claims 9, 15 are rejected for similar reason as described in claim3 above.
Claim10, 16 are rejected for similar reason as described in claim4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 11-12, 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Funagi as applied to claims 1- 4, 7-10, 13-16, 19 above, and further in view of Horita US 2013/0259441.

Regarding claim5, Funagi teaches all the limitations of claim1 above including herein the controller is configured to receive the image data of the subject from the camera via a network (see fig. 1, camera 102 and 103, network 101 connecting the camera and recording apparatus 107) but does not teach and Horita teaches to monitor the image data of the subject to determine whether the image data of the subject that is received from the camera is abnormal([0141]missing content), the controller is further configured to detect a connection state between the camera and the network, and determine that the image data of the subject is abnormal based on the connection state that detected([0125], [0141], missing video due to a communication failure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine abnormal/ missing video part due to a communication failure as in Horita in order to save the use of resources such as energy and storage.

Regarding claim6,Funagi  teaches all the limitations of claim1 above but does not teach and Horita teaches the recording end processing includes inserting footer information to a footer portion of the image data, the footer information including a reproducible format of the ([0008-0009], [0036], the video generated in MPEG4 file  format and can include header (and/or footer)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  user MPEG4 file format including header(footer) as in Horita  because  it would allow the content to be compressed efficiently.
Claims 11, 17 are rejected for similar reason as described in claim5 above.
Claims 12, 18 are rejected for similar reason as described in claim6 above.

Claim20 is rejected under 35 U.S.C. 103 as being unpatentable over Funagi  as applied to claims 1- 4, 7-10, 13-16, 19  above, and further in view of Nomura et al US 2016/0275694 (hereinafter Nomura).

Regarding claim20, Funagi teaches all the limitations of claim19 above but does not teach and Nomura teaches the system includes a vehicle including a vehicle control system, the vehicle control system including the camera ([0070], vehicle control system 300 includes a stereo camera 10 within the vehicle as shown fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle control system and camera as in Nomura in order to reduce false recognition of obstacle located in front of the vehicle effectively.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484